Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. No. 2018/0263501 A1).
		As to claim 1, Shim shows an elastic haptic feedback device (Fig. 1 and paras. 110 and 160), comprising: an actuator (inherently included in any haptic feedback device) that includes an electrode (700, Fig. 11 and paras. 70, 110 and 171); and a driving unit 99 configured to apply voltage to an electrode (para. 70), wherein the actuator includes an expansion-contraction portion, which expands and contracts when applied with a voltage (i.e. provides vibration, para. 110), and a heat generating portion (para. 111), which generates heat when applied with a voltage (paras. 70 and 111), and the haptic feedback device is configured to transmit vibration to a user via the electrode by applying an expansion-contraction voltage to the electrode/expansion-contraction portion through the driving unit (paras. 70 and 110), and transmit heat sensation to the user via an electrode by applying a heat generating voltage to the electrode of the heat generating portion through the driving unit (paras. 70 and 111). 

		Kasahara shows a dielectric that includes at least one dielectric layer (Fig. 9B and paras. 158 and 159), electrode layers sandwiching the dielectric layer (Fig. 9B and para. 158), a transmitting layer 1801 that is stacked on at least one of the electrode layers and forms an outermost layer (Fig. 9B and para. 158), a driving unit applies voltage between the electrode layers sandwiching the dielectric layer (paras. 159 and 158), and that the at least one dielectric layer includes an expansion-contraction portion (i.e. vibration, Fig. 9B and paras. 158 and 159) and a heat generating portion (para. 65).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings Shim with those of Kasahara because designing the system in this way allows the device to exhibit simplicity (para. 158).
		As to claim 3, Shim does not show that one of the electrode layers to which the heat generating voltage is applied is adjacent to the transmitting layer in a stacking direction of the dielectric elastomer actuator. 
		Kasahara shows show that one of the electrode layers to which the heat generating voltage is applied is adjacent to the transmitting layer in a stacking direction of the dielectric elastomer actuator (Fig. 9B and paras. 65, 158 and 159).

		As to claim 4, Shim does not show that the heat generating portion is formed by a same dielectric layer that forms the expansion-contraction portion. 
		Kasahara shows that a heat generating portion is formed by a same dielectric layer that forms the expansion-contraction portion (Fig. 9B and paras. 65, 158 and 159).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings Shim with those of Kasahara because designing the system in this way allows the device to exhibit simplicity (para. 158).
Allowable Subject Matter
Claims 2 and 5 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627